                      Case 1:21-cv-00280-RC Document 17 Filed 03/02/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                              __________     of Columbia
                                                          District of __________


                      Xiaomi Corp. et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-00280-RC
               Department of Defense et al.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Xiaomi Corporation, Bin Lin, Peng Lin, and Stephen Sean English                                   .


Date:          03/02/2021                                                                /s/ S. Conrad Scott
                                                                                         Attorney’s signature


                                                                              S. Conrad Scott (DC Bar No. 1685829)
                                                                                     Printed name and bar number
                                                                                      Covington & Burling LLP
                                                                                           620 8th Ave.
                                                                                       New York, NY 10018

                                                                                               Address

                                                                                          cscott@cov.com
                                                                                            E-mail address

                                                                                          (212) 841-1000
                                                                                          Telephone number

                                                                                          (212) 841-1100
                                                                                             FAX number
